THE THIRTEENTH COURT OF APPEALS

                                    13-12-00583-CV


                     IN THE ESTATE OF MARIO GONZALEZ LIRA


                                  On appeal from the
                 County Court at Law No. 2 of Cameron County, Texas
                          Trial Cause No. 2006-CPC-92-B


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s order of June 13, 2012 and dismisses the case as moot.

The Court orders the judgment vacated and the case is DISMISSED. Costs of the

appeal are adjudged against those incurring them.

       We further order this decision certified below for observance.

April 2, 2015.